Citation Nr: 1638430	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to a rating in excess of 20 percent for Crohn's disease, status post terminal ileal resection and end-to-end ileotransverse colostomy, with gastroesophageal reflux disease (GERD), to include entitlement to a separate compensable rating for GERD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.K.



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran and B.K. provided testimony before the undersigned Veterans Law Judge.  The Veteran submitted additional evidence, along with a waiver of Agency of Original Jurisdiction (AOJ), both at the hearing and subsequent to the hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran testified before the undersigned that he has significant gas and bloating symptoms due to his service-connected Crohn's disease with GERD.  The Veteran reported that he receives B12 shots monthly and must eat a bland diet as well as take many medications for control of his gastrointestinal (GI) problems.  He also indicated that he has had worsening of overall GI problems, and reported that he has adhesions in his colon related to service-connected Crohn's disease.  See June 2016 hearing transcript, pp.3-4, 6.  The record reflects the discovery of adenocarcinoma of the colon with associated surgery, sigmoid colon resection, in June 2016.  In addition, he underwent surgery for lysis of adhesions in June 2016 for "fairly extensive adhesions between the abdominal wall and the omentum."  See June 2016 Operative Report from St. Agnes Hospital.  

The most recent examination of record for the Veteran's service-connected Crohn's disease with GERD is dated in June 2012.  Under the circumstances, the Board finds that an updated examination is warranted to evaluate the current manifestations of the service-connected Crohn's disease with GERD.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a).

When readjudicating the claim, the AOJ should specifically consider the Veteran's request, articulated in written argument in March 2012, September 2012, and January 2014, as well as in his testimony, for separate ratings for his service-connected Crohn's disease and his service-connected GERD taking into account the different adverse symptomatology caused by these unique disease processes as well as the rule against pyramiding.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.21, 4.114, Diagnostic Codes 7200 to 7351 (2015). 

On remand, any outstanding VA treatment records should also be obtained, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records or authorize VA to obtain such records on his behalf.  See 38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Provide the Veteran an opportunity to submit any other outstanding private treatment records pertaining to his Crohn's disease and GERD.  Provide the Veteran with the appropriate authorization for release form(s).

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any of his post-service Crohn's disease and GERD symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for one or more appropriate VA examinations to determine the current nature, extent, and severity of his Crohn's disease and GERD.  The VBMS/Virtual VA record should be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted to allow for evaluation under all relevant rating criteria.  All findings and conclusions should be set forth in a legible report.  

5.  Then readjudicate the appeal.  When readjudicating the appeal, specifically consider the Veteran's request for separate ratings for his service-connected Crohn's disease and his service-connected GERD taking into account the different adverse symptomatology caused by these unique disease processes as well as the rule against pyramiding.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




